Title: Alexander Hamilton, Richard Peters, and William Rawle to David Lenox, 11 November 1794
From: Hamilton, Alexander,Peters, Richard,Rawle, William,Lenox, David
To: 


Camp Rostraver [Pennsylvania] November 11, 1794
Dear Sir
Altho’ we have uniformly during the present Operation received perfect Satisfaction from your Firmness & Exertion in the Duties of your Office, yet we have, with sincere Sympathy, observed the Torture of your Mind, agitated between a Sense of public Duty & your private Affections, owing to the unpleasant Accounts you have received repeatedly of Mrs. Lenox’s Illness. We cannot withold longer our Advice, that you forthwith return Home; & we trust that, tho’ it may be difficult fully to supply your Place, yet we have a Confidence that such Arrangements will be made, as to prevent the public Service suffering by your Absence.
We are with sincere Esteem, your obedt Servts

Alexander Hamilton
Richard Peters
W Rawle
Major David Lennox
